               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                     Case No. 18-CR-228-JPS
 v.

 WAYNE D. GRILLS,
                                                                      ORDER
                       Defendant.


       On December 11, 2018, a grand jury returned a four-count

indictment charging Defendant Wayne D. Grills (“Grills”) with

kidnapping, sexual assault, unlawful possession of a firearm, and victim

intimidation. (Docket #1). The Defendant filed three motions to suppress

and one motion to dismiss, all of which were fully briefed before Magistrate

Judge David E. Jones. (Docket #14, #15, #17, #18). Magistrate Judge Jones

issued reports and recommendations on each motion, and the parties

subsequently filed objections and responses with this Court.

       On July 23, 2019, the government filed a superseding indictment,

charging Grills with the same four counts of conduct, but clarifying that the

victim intimidation charge was made with reference to communication

with a law enforcement officer or judge of the United States, in order to

establish a federal jurisdictional nexus for the crime. See (Docket #29, #31 at

3–4). The superseding indictment moots the motion to dismiss, (Docket

#18), as well as Magistrate Judge Jones’s recommendation of dismissal.

(Docket #31). The other reports and recommendations are ripe for review.

For   the    reasons     explained   below,    Magistrate     Judge    Jones’s

recommendations will each be adopted in large measure.
1.      STANDARD OF REVIEW

        When reviewing a magistrate’s recommendation, this Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate.” Id. The

Court’s review encompasses both the magistrate’s legal analysis and factual

findings. Id.; see also Fed. R. Crim. P. 59(b).

2.      RELEVANT FACTS

     The parties do not object to Magistrate Judge Jones’s statement of facts,

so those facts will be adopted in full and substantially inserted below, from

Docket #27 at 2–3; Docket #30 at 2–3; and Docket #32 at 2–4, for ease for

reference.

        In the early morning hours of June 9, 2019, a woman called 911 to

report that her sister, A.L.K., had been forcibly taken from her home in

Greendale, Wisconsin, by her ex-boyfriend, Wayne Grills. See (Docket #21

at 5). Greendale police obtained a cell phone number for Grills: (773) XXX-

XXXX. (Docket #17-1 at 7). When they called that number A.L.K. answered,

her voice sounding shaky and like she had been crying. Id. A.L.K. stated

that she was driving around with Grills and that she was okay. However,

it appeared to the police that A.L.K. was being coached on what to say and

that she was in danger. Id. The police also spoke twice with Grills. He

agreed to report to the Greendale Police Department but never showed.

        A few hours later, the police spoke with A.L.K.’s sister. See id. at 8.

The sister indicated that A.L.K. had called her from telephone number (847)

XXX-XXXX at 5:37 a.m. Id. AL.K. told her sister that she was at a gas station

in Illinois and that she was okay. A.L.K. called her sister from the same


                                  Page 2 of 22
number at 6:23 a.m. Investigation revealed that the 847 and the 773 numbers

were both associated with Grills. Id. The police tracked the 773 number to

an area near Grills’s listed address in Melrose Park, Illinois at 5:59 a.m. Id.

at 7–8. They also received a call from Grills’s tenant/roommate, D.F., who

reported hearing Grills’s voice inside their attached garage. (Docket #21 at

2).

       At about 7:26 a.m., members of the Melrose Park Police Department

(MPPD) arrived at the residence, and D.F. gave officers keys to open the

locked garage. Id.; (Docket #25 ¶2). Inside the garage, the police located

Grills, A.L.K., and Grills’s van. Id. Grills was immediately arrested and

handcuffed. Id. ¶ 3. The police patted him down and seized from his person

a wallet, keys, and a Galaxy 7S cell phone. Id. ¶ 14. The scene was secure by

7:32 a.m. Id. ¶ 3. Grills was then placed in custody and taken to the MPPD.

Id. ¶ 4. The squad left the scene with Grills at 7:39 a.m. and arrived at the

police station at 7:41 a.m. Id. After Grills was removed from the scene, the

police saw and seized a Galaxy S5 cell phone that was laying on a

workbench in the garage. Id. ¶ 15.

       At approximately 7:48 a.m., A.L.K. told police that Grills had been

armed with a gun during the alleged kidnapping. Id. ¶ 6. A.L.K. indicated

that Grills had her hide the gun inside his outdoor doghouse. Id. The

doghouse was in Grills’s backyard and within the curtilage of his home; the

backyard is enclosed by the home, the garage, fences, and gates. Id. ¶ 7.

Officers then entered the backyard, walked to the doghouse, and removed

a blanket that covered the entrance to the doghouse. Id. ¶¶ 8–10. Inside the

doghouse, officers observed a gun, which they photographed and seized.

Id. ¶¶ 10, 12. Later that day, A.L.K. stated during an interview that she did

not know whether the gun was loaded or real. Id. ¶ 11.


                                 Page 3 of 22
       Grills’s van was towed to the police station and held as evidence. Id.

¶ 16. Five days later, the police obtained a state-court warrant to search the

van for evidence related to aggravated criminal sexual assault, based on

A.L.K.’s subsequent statements. (Docket #15-1). The police then searched

the van and seized items from it, including a carpet sample that was tested

for the presence of biological samples and DNA. (Docket #15 ¶ 3).

       The S5 phone, which was found on the workbench, was given to

Greendale police to be held as evidence. (Docket #25 ¶ 17). The S7 phone,

which was found on Grills’s person, remained in the custody of the Melrose

Park police until July 9, 2018, when it was turned over to a Bureau of

Alcohol, Tobacco, and Firearms (“ATF”) agent and a Greendale police

detective. Id. ¶ 21. While in custody, Grills repeatedly asked his daughter

and his cousin to retrieve his property, including his phones. Id. ¶ 18. The

police regularly listened to those recorded jail calls and wrote summaries

of the calls. Id. ¶ 19. However, the Melrose Park police refused to return any

property. Id. ¶ 20.

       On August 3, 2018, Luke Barker, a Special Agent with ATF, applied

for warrants to search the S5 and S7 phones for evidence relating to the

unlawful possession of a firearm and kidnapping. (Docket #17-1 at 4–18;

Docket #17-2 at 4–18). The affidavits submitted in support of the search-

warrant applications appear to be identical. Therein, SA Barker recounted

the details of the kidnapping, as described by A.L.K., her daughter, and her

sister. Id. at 6–11. The affidavits state that A.L.K. left her apartment without

her purse, keys or cellular phone. Id. at 7. The affidavits, however, do not

explain how law enforcement came into possession of the phones, stating

only that they were located at the Greendale Police department. Id. at 6, 11.

Magistrate Judge Jones authorized the warrants later that afternoon.


                                 Page 4 of 22
3.     ANALYSIS

       3.1    Motion to Suppress Firearm

       The Fourth Amendment establishes “the right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. “With few exceptions,”

warrantless searches of a home are unreasonable. Kyllo v. United States, 533

U.S. 27, 31 (2001). These few exceptions generally relate to the body of law

regarding “exigent circumstances,” which allows law enforcement to enter

a home without a warrant when necessary to pursue an escaping suspect,

to address an emergency to life or limb, or to prevent the imminent

destruction of evidence. Sutterfield v. City of Milwaukee, 751 F.3d 542, 557

(7th Cir. 2014). The mere likelihood that a dangerous weapon is in a house

does not constitute an exigent circumstance. Groh v. Ramirez, 540 U.S. 551,

559 (2004). Indeed, “a warrantless entry to search for weapons or

contraband is unconstitutional even when a felony has been committed and

there is probable cause to believe that incriminating evidence will be found

within.” Id. (citing Payton v. New York, 445 U.S. 573 (1980)).

       The government argues that there were exigent circumstances that

constituted an exception to the warrant requirement. Specifically, they

argue that the gun in the doghouse posed a risk to public safety and to the

officers on the scene, and that because some time had elapsed between

when A.L.K. put the gun in the doghouse and when the police arrested

Grills, they were not sure whether the gun had become more unsafe. They

cite United States v. Webb, 83 F.3d 913 (7th Cir. 1996) and United States v.

Henderson, 553 F.3d 1163 (8th Cir. 2009) in support of their rationale.

       In Webb, an officer responding to a bar fight witnessed a suspect

outside the bar in question pointing a shotgun at his opponent. 83 F.3d at


                                 Page 5 of 22
915. When the suspect saw the police, he “went to his parked car, threw the

shotgun he was holding in the open trunk, and then slammed the trunk lid

closed. The keys were left in the trunk lock.” Id. After securing the scene,

the officer used the keys that were hanging in the lock of the trunk to

retrieve the gun, activate the safety, and remove the ammunition. Id. The

Seventh Circuit held that this was a lawful search under the automobile

exception to the warrant requirement, which “permits the search of a

vehicle without a warrant if there is probable cause to believe that the car

contains contraband or evidence.” Id. at 916. In the alternative, the Seventh

Circuit noted that the exigent circumstances exception could apply to this

situation “[b]ecause the keys were still in the trunk’s lock, it was reasonable

for [the officer] to believe that the gun posed a safety risk to the public. Left

unattended, the gun easily could have been retrieved by anyone passing

the car.” Id. at 917.

       This case does not pose the same public safety concern as the loaded

shotgun in Webb, which was publicly deposited into the trunk of a car and

left with keys dangling in the trunk lock, inviting passersbys to open it. In

this case, the gun was hidden in a structure in a private backyard.

Moreover, only A.L.K. and Grills are alleged to have known about the gun,

and the doghouse itself was only reasonably accessible to residents of the

townhouse. The private nature of the doghouse, the low level of foot traffic

around it, and the fact very few people knew a gun could be found there

differentiate the risk in this case from that in Webb.

       In Henderson, officers responded to a report that a man with a loaded

gun was acting suspiciously around a house where he believed that his wife

was cavorting with another man. A witness at the scene claimed that the

man had been threatening “to kill him,” apparently referring to the wife’s


                                  Page 6 of 22
suspected paramour. 553 F.3d at 1164. The officers somehow gained entry

to the house and made their way to the bedroom, where the man was

believed to be with the gun and his wife. Id. The officers knocked on the

door, but the lights went out and the parties on the other side stopped

talking. Id. The officers entered the bedroom, arrested the man, and, upon

conducting a search incident to arrest, found a gun in the bedsheets. Id. at

1165. The Eighth Circuit determined that the search was constitutional

because “officers who have a legitimate concern for their safety or for the

safety of others may search areas that may conceal a threat to them without

a warrant.” Id. (citing United States v. Poe, 462 F.3d 997, 1000 (8th Cir. 2006)).

The Eighth Circuit acknowledged that although the man was in custody,

the “highly volatile” nature of domestic disturbances, and the fact that the

officers had reason to believe that a loaded gun was in the room, justified

the search. The facts in Grills’s case are unlike those in Henderson, where

another party to the scuffle could have quickly obtained and used the gun

against the police. In this case, the suspect was arrested, the victim had been

taken away, and the only other person on the premises—the roommate—

was inside the home and had cooperated with the police. Additionally, the

police did not know if the gun was real, much less loaded. The exigency

identified in Henderson—that another person could grab the loaded gun and

put an officer’s life at risk—simply was not present.

       The government argues that they did not know who else had access

to the firearm between the time that A.L.K. hid it in the doghouse and Grills

was arrested. But there are no facts to suggest that someone else could have,

and would have, wandered into the backyard, gone into the doghouse, and

obtained or tampered with the gun. The government speculates, but wholly

fails to provide support for the possibility, that this exigency existed.


                                  Page 7 of 22
       Magistrate Judge Jones cited United States v. Mallory, 765 F.3d 373 (3d

Cir. 2014) and United States v. Simmons, 661 F.3d 151 (2d Cir. 2011) in

support of the proposition that an exigency ends when the defendant is in

custody. The government argues that Mallory and Simmons are

distinguishable because there, the premises were secure, whereas in this

case, although the police had secured the garage, they had not yet secured

the backyard, where the gun was alleged to be. However, Mallory and

Simmons illustrate that it is difficult to make a colorable “exigency”

argument once a defendant is in custody, particularly when the premises

can be easily secured until a warrant is obtained.

       In Mallory, an armed suspect fled law enforcement into his home. 765

F.3d at 377. The officers chased him inside and searched the entire house

for him. Id. Once the officers found him, arrested him, and secured the

scene, they nevertheless continued to search for the gun that they believed

him to have. Id. at 378. The Third Circuit upheld the district court’s

determination that once the suspect was arrested and removed from the

home, the exigency permitting the warrantless search of the house ended—

therefore, the police needed a warrant to continue searching the home. Id.

at 386–87. The solitary fact that a gun remained in the house did not, itself,

constitute an exigency. Id. at 387. The logic supporting that conclusion bears

out here: once Grills was in custody, the solitary fact that a gun possibly

remained on the premises did not, itself, permit a warrantless search.

       Simmons lends support to this conclusion. In Simmons, the Second

Circuit determined that there was no safety exigency that justified a

warrantless search of a suspect’s bedroom—despite the fact that police

knew a gun was in the bedroom—when the suspect was removed from the

bedroom, arrested, and the entire apartment (including the door to the


                                Page 8 of 22
bedroom) was guarded by officers. 661 F.3d at 157–58. The Second Circuit

opined that “there [was] nothing to suggest that it would have been

impracticable to continue securing the bedroom during the time necessary

for one of the officers to obtain a warrant.” Id. at 158. Those same

circumstances exist here. Although perhaps the area around the doghouse

was not secure, there was no reason why the police could not have placed

one officer outside the doghouse, which was a mere five to eight feet from

the already-secure garage, in order to secure it. These cases demonstrate

that the exigency exception to the warrant requirement did not exist in this

situation. Therefore, the Court agrees with Magistrate Judge Jones’s

analysis, and will adopt his recommendation to suppress the firearm.

      The Court takes this moment to address the government’s newly

raised arguments. In its objection to the report and recommendation, the

government, for the first time, argues that the gun was properly seized

during a protective sweep; that the police reasonably believed they had

consent to search the dog house; and that the firearm should not be

excluded because it would have been discovered anyway.

      It is the policy of this branch of the Court that, when a motion is

before a magistrate judge for the issuance of a recommendation, the parties

must include all relevant evidence and legal argument they wish to offer in

their submissions to the magistrate. Any argument or objection that was not

presented, in full, to the magistrate in the first instance will be deemed

waived. The Court will not consider arguments raised for the first time in

an objection to the magistrate judge’s recommendation when they could

have, indeed should have, been raised earlier. As Magistrate Judge Duffin

recently explained, “[p]ermitting a party a do-over when things do not go

as hoped negates the efficiencies gained from referring matters to a


                               Page 9 of 22
magistrate judge for a recommendation.” United States v. De La Vega, 18-CR-

40, 2018 WL 8545862, at *2 (E.D. Wis. Dec. 3, 2018).

       Here, despite stipulating to a statement of facts, the government now

appends an additional statement of facts to its response, and uses these

additional facts to buttress arguments that it raises for the first time in its

objections. The government has not offered any explanation for its failure

to raise these arguments earlier. Moreover, the government has not

explained why it failed to include these additional facts in the original

stipulation of undisputed facts. As discussed above, this branch of Court

does not permit such conduct. The Court deems the government’s

arguments regarding protective sweep, consent, and inevitable discovery

as waived. United States v. Melgar, 227 F.3d 1038, 1040 (7th Cir. 2000)

(holding that “arguments not made before a magistrate judge are normally

waived.”).

       3.2    Motion to Suppress Items from Car and Garage

       In his second motion to suppress, Grills argues that the van was

unconstitutionally seized and searched because its evidentiary value was

not immediately apparent, and because the five-day delay in securing a

warrant was unreasonable. As discussed below, the Court will adopt

Magistrate Judge Jones’s recommendation because the facts indicate that

the van’s evidentiary value was immediately apparent, and because the

five-day delay in securing the search warrant for the van was not so

unreasonable as to infringe on Grills’s Fourth Amendment rights.

              3.2.1   Plain-View Doctrine

       When conducting a lawful search, officers are entitled to seize items

outside the scope of the warrant if those items are out in the open, or in

plain view. “The plain-view doctrine applies if the officer is lawfully


                                Page 10 of 22
present, the item is in plain view, and the item is immediately

incriminating.” United States v. Minney, 869 F.3d 505, 506 (7th Cir. 2017). “If,

however, the police lack probable cause to believe that an object in plain

view is contraband without conducting some further search of the object,”

then the plain-view doctrine does not justify its seizure. Minnesota v.

Dickerson, 508 U.S. 366, 375 (1993); Arizona v. Hicks, 480 U.S. 321, 328 (1987)

(holding that the plain-view doctrine did not apply when officers shifted

equipment around, without probable cause, to determine if the equipment

was stolen).

       The parties’ main dispute is whether it was immediately apparent

that the van was incriminating. Grills objects that the evidentiary value of

the van was not immediately apparent because there was “nothing in the

record explaining why these officers made the decision to seize the van.”

(Docket #37 at 2). They contend that, at the time of the arrest, A.L.K. had

not reported her sexual assault, so the notion that the van may have

contained DNA evidence was pure speculation on the magistrate’s part. Id.

       It is undisputed that the police lawfully entered the garage and

observed a van parked therein. Magistrate Judge Jones determined that the

following facts established “a fair probability” that this van was the same

van that Grills had used in the alleged kidnapping, and therefore contained

evidence of the alleged crime: First, the van met the color, year, make,

model and license plate number of Grills’s van. Second, the driver’s door

was open, there were keys in the ignition, and the exterior of the car was

“noticeably wet,” suggesting that it had been driven in the morning’s rain.

These facts were immediately apparent to the officers upon entering the

garage, prompting the conclusion that this was the van that Grills had used

to kidnap A.L.K. Accordingly, the police had probable cause that evidence


                                 Page 11 of 22
related to the crime—such as DNA or personal items—could be found

inside the van. Perhaps the police would not have thought that DNA

evidence related to the sexual assault could be found in the van since, as

Grills points out, the sexual assault had yet to be reported. However, there

was still probable cause that other evidence of the kidnapping could be

found in the van. Accordingly, no Fourth Amendment violation occurred

when the police seized the van in the garage.

              3.2.2   Unreasonable Delay in Obtaining Warrant

       Once an item is seized, however it cannot be left to languish in an

evidence closet (or an impound lot, as the case may be). “When an officer

waits an unreasonably long time to obtain a search warrant, in violation of

the Fourth Amendment, he cannot seek to have evidence admitted simply

by pointing to that late-obtained warrant.” United States v. Burgard, 675 F.3d

1029, 1035 (7th Cir. 2012). In determining whether a delay is constitutional

under the Fourth Amendment, courts will consider the individual’s

“possessory interest” in the seized object; the state’s basis for the seizure;

and whether the state “diligently pursued their investigation” following the

seizure. Id. at 1033. In Burgard, the Seventh Circuit held that a six-day delay

in obtaining a search warrant of a cellphone for an out-of-custody suspect

was not unconstitutional. Id. at 1034.

       Pursuant to Burgard, Magistrate Judge Jones determined that the

five-day delay in acquiring a warrant was constitutional under the

circumstances. Grills, having been arrested, had a diminished possessory

interest in the van because he could not use it. Additionally, as discussed

above, the police had probable cause that the van contained evidence

related to the kidnapping. Although the government did not have a good

explanation for the delay, and could have investigated the van with


                                Page 12 of 22
“greater diligence and dispatch,” Magistrate Judge Jones nevertheless

concluded that the five-day delay was “not so unreasonable as to violate

the Fourth Amendment.” (Docket #30 at 8–9). The Court is not persuaded

by Grills’s argument that he has a stronger interest in his van than the

Burgard defendant had in his cell phone, and ultimately agrees with

Magistrate Judge Jones’s analysis that the search and seizure of the van was

reasonable. Accordingly, the motion to suppress the van will be denied.

      3.3    Motion to Suppress Cellphones

      Magistrate Judge Jones recommended suppression of the two

cellphones found during the incident—the S7, which was found on Grills’s

person pursuant to a search incident to a lawful arrest, and the S5, which

was found later, on a workbench in the garage—on the grounds that the

incriminating nature of the S5 phone was not “immediately apparent;”

there was an unconstitutional delay in obtaining warrants to search both

cell phones after the seizure, and both warrants were devoid of probable

cause and lacked particularity. The government objected to Magistrate

Judge Jones’s determination that the incriminating nature of the S5 cell

phone was not immediately apparent, that the fifty-five-day delay in

procuring a search warrant for the seized phones was unreasonable, and

that the warrants were deficient. Each objection will be analyzed in turn,

below. For the reasons explained herein, the cell phones will be suppressed

and Magistrate Judge Jones’s recommendations will be adopted in large

measure.

             3.3.1   Reasonable Seizure of Galaxy S5

      As with the motion to suppress the van in section 3.2, supra, the

government here argues that the plain-view doctrine supported their

seizure of the S5 phone after Grills was arrested. “The plain-view doctrine


                               Page 13 of 22
applies if the officer is lawfully present, the item is in plain view, and the

item is immediately incriminating.” Minney, 869 F.3d at 506. The element at

issue here is whether the evidentiary value of the second phone, the S5, was

immediately apparent to the police investigating the crime. Magistrate

Judge Jones determined that it was not, due to the following reasons: the

phone was found after the police already seized Grills’s personal phone on

his person; there was no reason to believe that Grills had two phones; and

the phone was seized in a common area shared by the roommate.

       The government contends that Magistrate Judge Jones did not

consider the fact that two phones were used during the course of the

incident, and two cell phone numbers were attributed to Grills.

Additionally, the police knew, from talking to A.L.K.’s sister, that A.L.K.

did not have her phone with her during this incident, so it could not have

been hers. Consequentially, when the police entered the garage, where

A.L.K. and Grills were located, they would have reasonably expected to

find two cell phones on Grills or near his person. As it happened, shortly

after Grills’ arrest, the second cellphone was found near the van, on a work

bench in the place where Grills was arrested. Under the circumstances—

which involved two phone numbers registered to Grills, two phones used

during the incident, and no obvious third party to whom the second phone

could belong—the Court finds that the police had probable cause to believe

that the cell phone had evidence of the crime under investigation, and

therefore constitutionally seized it. However, the phone must be

suppressed for the same reasons the Galaxy S7 must be suppressed, which

are explained below.




                                Page 14 of 22
              3.3.2   Unreasonable Delay in Obtaining Warrants

       As set forth above, to determine whether a delay in obtaining a

warrant is constitutional under the Fourth Amendment, courts will

consider the length of time of the delay; the individual’s “possessory

interest” in the seized object; the state’s basis for the seizure; and whether

the state “diligently pursued their investigation” following the seizure.

Burgard, 675 F.3d at 1035. This balance between “privacy-related and law

enforcement-related concerns” will determine “if the intrusion was

reasonable.” Illinois v. McArthur, 531 U.S. 326, 331 (2001). A longer delay

infringes a person’s possessory interest and undermines the criminal justice

process. Burgard, 675 F.3d at 1033. Additionally, to evaluate the strength of

a person’s possessory interest, courts can consider whether the person

“assert[s] a possessory claim” to the item after it is seized, such as “by

checking on the status of the seizure or looking for assurances that the item

would be returned.” Id. On the other hand, the government has a stronger

interest in items seized on the basis of probable cause, rather than those

seized on the basis of reasonable suspicion, and delays in probable cause

seizures are considered more tolerable. Id. To illustrate this sliding scale,

the Seventh Circuit in Burgard compared McArthur, 531 U.S. at 331, where

the Supreme Court upheld the seizure of a dwelling after a two-hour delay

in securing a warrant, with United States v. Place, 462 U.S. 696, 709 (1983),

where the Supreme Court suppressed evidence obtained after a ninety-

minute seizure based on reasonable suspicion. Burgard, 675 F.3d at 1033.

       As to the first factor, Magistrate Judge Jones determined that Grills

had a strong possessory interest in his phone because the phone contained

business, personal, and financial information about him. The Court agrees

with this determination. Not only did the phone contained his sensitive


                                Page 15 of 22
personal information, unlike the van, supra, the phone remained useful to

Grills, his family, his business, and any application or company using his

phone’s information for data, even while he was incarcerated. The simple

fact of his incarceration did not diminish his property interest in his phone

beyond constitutional protection. Additionally, Grills made repeated

inquiries to his family members about the return of his phone. His family

members, in turn, contacted the police on several occasions to return the

property. (Docket #25 ¶ 18). Yet the phones were kept by law enforcement

for fifty-five days, without any reason. This delay infringed Grills’s

possessory interest in his phones, and undermined the efficiency of the

criminal justice process.

       The government counters that Burgard is highly distinguishable

because in that case, the defendant was out of custody and merely under

investigation. (Docket #38 at 6). The government cites several cases in

support of the proposition that a defendant who is in custody has a

diminished interest in seized property, but each case contains vastly

different facts and circumstances than the case at hand. See Bogan v. German,

774 F. App’x 297, 302 (7th Cir. 2019) (holding that a five hour delay in

obtaining warrant did not render seizure of car unconstitutional); United

States v. Sparks, 806 F.3d 1323, 1342–47 (11th Cir. 2015) (holding that

defendants lacked standing to contest a 23-day delay in obtaining a warrant

to search a phone because defendants had initially lost the phone, searched

for it for three days, and then obtained a new phone, thereby abandoning

their possessory interest in the first phone; the three day delay during

which they retained a possessory interest was not unreasonable); United

States v. Sullivan, 797 F.3d 623, 633 (9th Cir. 2015) (holding that defendant

had a reduced possessory interest while in custody and did “not claim that


                               Page 16 of 22
he could have made use of the laptop. . .or that he sought return of his

laptop to himself for a third party”); United States v. Clutter, 674 F.3d 980,

984 (8th Cir. 2012) (holding that a defendant’s possessory interest in his

computers was not implicated when he was incarcerated, the seizure was

temporary, and the person who was in “actual possession” of the

computers consented to their seizure).

       Certainly, when Grills was incarcerated, his possessory interest in

his phones diminished somewhat. But it was not nonexistent. His actions

illustrate the he retained a possessory interest in the phones by seeking to

have them returned to himself or to his family, and the record indicates that

he diligently followed up with his relatives about the status of his phones.

(Docket #25 ¶ 18) (recounting eleven instances over a six-week period in

which Grills followed up with relatives about the status of his belongings,

including his phones, according to recorded jail calls).

       Additionally, the cases do not indicate that once a person is in

custody, he automatically forfeits a possessory interest in everything that

does not remain on his body while in jail. To find that a person’s possessory

interest in his phone diminishes beyond constitutional protection the

moment he is incarcerated would be like saying a person also suddenly

lacks a cognizable possessory interest in his journal, his mail, or his bank

account once he is incarcerated. Indeed, there is a clear difference between

a van, which a person stops being able to use once he is incarcerated, and a

phone, which still serves a person’s interests even if it just sits there. See e.g.,

United States v. Mitchell, 565 F. 3d 1347, 1351 (11th Cir. 2009) (noting the

other valuable, non-contraband uses for a hard drive that strengthen a

person’s possessory interest in it); see also Riley v. California, 573 U.S. 373,

393–94 (2014) (discussing the range of personal information contained on a


                                  Page 17 of 22
cell phone). The government’s argument that a person in custody has a

diminished custody interest in his possessions is well-taken. However, the

Court is not convinced that Grills’s possessory interest in his phones was so

diminished by his custodial status that the balance shifts in favor of the

government. This is particularly true in light of the lengthy, unjustified

delay in obtaining the ultimately deficient warrants, which will be

discussed below.

       There is no dispute that the police had a strong evidentiary interest

in the phones, so the Court turns to the third factor, which is the length of

the delay and its justification. Magistrate Judge Jones determined that a

fifty-five-day delay in securing the search warrants was unreasonable

under the circumstances. The government counters that the nearly two-

month delay was reasonable in light of the fact that the investigation shifted

from state authorities to federal authorities. They contend that the month

before the federal government became involved should not “count” against

them. That is not a reasonable outcome. Local and federal authorities

working together on a case must be held to the same constitutional

standards.

       In the alternative, the government cites United States v. Johnson, 875

F.3d 1265, 1276 (9th Cir. 2017) in support of their argument that the nearly

two-month delay was reasonable. In Johnson, the Ninth Circuit found that a

one-year delay between the seizure of a parolee’s phone and the issuance

of a warrant was not unreasonable in light of the fact that the parolee “never

sought return of his phone while he was in continuous custody” and there

was no evidence of dilatory conduct on the government’s part. Id. In that

case, the ultimate search of the phone was conducted pursuant to a valid




                                Page 18 of 22
warrant1 “for which there was ample probable cause.” Id. Aside from the

fact that Johnson is readily distinguishable from the facts at hand, this Court

is not bound by that case, and, in light of prior Seventh Circuit authority on

similar cases, will not follow it.

       As Magistrate Judge Jones observed, the United States Attorney’s

Office became involved in the case in early July 2018, and the case was fully

turned over to them on or after July 9, 2018. Weeks later, on July 31, 2018,

the phones were turned over to ATF. Throughout that period, Grills and his

family members followed up on the status of the phones, seeking their

return. Meanwhile, the government had no explanation for these gaps in

time. All of the information used in the search warrant affidavits was

available to law enforcement on the day of the kidnapping, and the

government has not articulated a single reason why the shift from state to

federal law enforcement agencies would necessitate such a long delay in

securing these (ultimately deficient) warrants. There is simply no reason

why local law enforcement, or federal authorities, could not promptly seek

the warrants as soon as it was practicable to do so, leading the Court to

conclude that the delay was the result of dilatoriness. In light of the

foregoing factors, the Court is constrained to find that the delay was

unreasonable in violation of the Fourth Amendment.

                  3.3.3   Warrants’ Deficiencies

       Finally, Magistrate Judge Jones determined that the search warrant

affidavits were defective because the affidavits fail to “set forth any facts

linking the seized phones to Mr. Grills.” (Docket #32 at 17). “When an

affidavit is the only evidence presented to a judge in support of a search


       1   See discussion in Section 3.3.3, infra, regarding the warrants’ deficiencies.


                                     Page 19 of 22
warrant, the validity of the warrant rests solely on the strength of the

affidavit.” United States v. Peck, 317 F.3d 754, 755 (7th Cir. 2003).

“[S]uppression of evidence seized pursuant to a search warrant that is later

declared invalid is inappropriate if the officers who executed the warrant

relied in good faith on the issuing judge’s finding of probable cause.” United

States v. Adams, 934 F.3d 720, 726 (7th Cir. 2019) (quoting United States v.

Watts, 535 F.3d 650, 656–57 (7th Cir. 2008)). Often, “[a]n officer’s decision to

obtain a warrant is prima facie evidence that the officer was acting in good

faith.” Id. (citations omitted). One of the ways a defendant can rebut this

presumption is by presenting evidence that “the affidavit submitted in

support of the warrant was ‘so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable.’” United States v.

Olson, 408 F.3d 366, 372 (7th Cir. 2005) (quoting United States v. Leon, 468

U.S. 897, 924 (1984)). However, “[o]vercoming the presumption of good

faith is no small feat, as an officer cannot ordinarily be expected to question

a judge’s probable cause determination.” Adams, 934 F.3d at 726 (quoting

United States v. Lickers, 928 F.3d 609, 619 (7th Cir. 2019)). When a search is

made “pursuant to a facially valid warrant issued by a judicial officer,” the

police violate a defendant’s rights “only if reasonably well-trained officers

in their positions should have known that the testimony or affidavits they

provided in support of the warrants would have failed to establish probable

cause, so that they should not have applied for the warrants in the first

place.” Beauchamp v. City of Noblesville, Ind., 320 F.3d 733, 743 (7th Cir. 2003)

(citing Malley v. Briggs, 475 U.S. 335, 345 (1986)).

       The affidavits explain that two phones were used in the course of a

kidnapping, and describe the model and serial numbers of the phones

sought to be searched. (Docket #17-1, #17-2 at 6–11). However, the affidavits


                                 Page 20 of 22
do not contain information about how or when the phones were obtained,

nor do the affidavits explain why the phones were believed to be associated

with the numbers contacted during the incident under investigation. In

other words, Magistrate Judge Jones correctly determined that the warrants

lack probable cause because there are no facts alleging that the phones were

related to the numbers contacted during the incident—a necessary logical

step to reaching probable cause. The government counters that in order to

obtain the information matching the phone numbers to the phone, they

would have had to look inside the phone—which would have required a

warrant. Obviously, this is not true: they could have called the numbers

that were used during the kidnapping and seen if the phones rang. At the

very least, the affidavits could have explained where and when the officers

found the phones, which would have provided some basis for the

magistrate to conclude that these were the phones used in the commission

of the kidnapping.

       The Court agrees that the probable cause determination was

deficient. Typically, the government would be entitled to rely on the

warrants in good faith, as they were not “so lacking in indicia of probable

cause” as to render reliance on them unreasonable. Leon, 468 U.S. at 923.

However, the government did not raise this argument before the

magistrate, (Docket #21), so it will be deemed waived. This conclusion,

however, is of little import, as the phones will be suppressed for the reasons

explained in Section 3.3.2, supra.

4.     CONCLUSION

       As discussed in the body of this order, the Court substantially adopts

Magistrate Judge Jones’s recommendations. As a result, the firearm and the




                                Page 21 of 22
phones will be suppressed. The van, however, will be admitted into

evidence.

      Accordingly,

      IT IS ORDERED that Defendant’s motions to suppress firearm

(Docket #14) and cellphones (Docket #17) be and the same are hereby

GRANTED;

      IT IS FURTHER ORDERED that Defendant’s motion to suppress

the search and seizure of the garage and vehicle (Docket #15) be and the

same is hereby DENIED;

      IT IS FURTHER ORDERED that Defendant’s motion to dismiss

Count Four (Docket #18) and Magistrate Judge David E. Jones’s report and

recommendation that the motion be granted (Docket #31) be and the same

are hereby DENIED as moot;

      IT IS FURTHER ORDERED that the parties’ objections to

Magistrate Judge David E. Jones Jones’s Reports and Recommendations

(Docket #34, #37, and #38) be and the same are hereby OVERRULED in part

and SUSTAINED in part in accordance with the terms of this Order; and

      IT IS FURTHER ORDERED that Magistrate Judge David E. Jones’s

Report and Recommendations (Docket #27, #30, and #32) be and the same

are hereby ADOPTED in accordance with the terms of this Order.

      Dated at Milwaukee, Wisconsin, this 30th day of October, 2019.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                             Page 22 of 22
